Citation Nr: 1140893	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-01 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO) which, in pertinent part, denied service connection for right ear hearing loss.

The Veteran was scheduled for a June 2011 travel Board hearing.  The record indicates that the Veteran did not attend the scheduled hearing; therefore, his hearing request has been withdrawn.  38 C.F.R. § 20.704 (2011).


FINDING OF FACT

The Veteran does not have right ear hearing loss that amounts to a disability for VA purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In an August 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The August 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date prior to the initial rating decision addressing his hearing loss claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA treatment records, VA examinations, and lay statements have been associated with the claims file.  The Veteran was afforded VA audiological examinations in November 2008, January 2010, and March 2010.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate.  The Veteran's initial VA examination was predicated on a review of the claims folder and the medical records contained therein; contains a description of the history of the disability at issue; and documents and considers the Veteran's complaints and symptoms.  Because the Veteran was not shown to have a current right ear hearing loss disability; a medical opinion was not provided with respect to right ear hearing loss.  The Veteran was afforded additional audiological examinations in January 2010, and March 2010 to determine if he had current right ear hearing loss.  However, as a right ear hearing loss disability was not established; the Board finds that an opinion with respect to etiology is not required.  

In that regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159(c)(4).  As the Board will discuss below, the Veteran does not have current right ear hearing loss that amounts to a disability for VA purposes.  Absent evidence that indicates that the Veteran has a current disability, the Board finds that a VA opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue on appeal have been met. 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran contends that he was exposed to noise from diesel engines in service.  He additionally reported that on one occasion, someone fired a pistol next to him on the firing range before he had a chance to put on hearing protection.  

Service treatment records confirm the Veteran's reports of acoustic trauma.  The Veteran was seen in November 1968 for hearing problems; however, the clinical report noted sensorineural hearing loss in the left ear only, due to acoustic trauma.  In February 1969, the Veteran was again noted to have a decrease in hearing secondary to noise exposure.   

On a January 1966 enlistment audiological evaluation, puretone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)

The Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.
 
On a March 1969 separation audiological evaluation, puretone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
-5
-5

Service treatment records also include graphs of audiograms completed in 1968 and 1969, prior to the March 1969 separation examination.  See Kelly v. Brown, 7 Vet. App. 471   (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (The United States Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).   While these audiograms do not appear to indicate a right ear hearing loss disability for VA purposes; the Board notes that the exact frequencies measured are not clear from the graphs and do not provide pertinent results that may be used by the Board. 

On the VA authorized audiological evaluation in November 2008 puretone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 10
20
20
15
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

On the VA authorized audiological evaluation in January 2010 puretone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 15
20
15
15
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear. 

On the VA authorized audiological evaluation in March 2010 puretone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 15
15
10
10
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

The Veteran does not currently have right ear hearing loss that amounts to a disability for VA purposes under 38 C.F.R. § 3.385 (2011).  During audiological evaluations completed in November 2008, January 2010, and March 2010 puretone thresholds were not measured at 40 decibels or greater; the auditory thresholds for at least three of these frequencies were not measured at 26 decibels or greater; and speech recognition scores using the Maryland CNC Test were not measured at less than 94 percent. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328   (1997).  In the instant case, the Veteran does not have a current right ear hearing loss disability for VA purposes.  Therefore, service connection for right ear hearing loss is not warranted. 

The Board notes that in making this determination, it has considered the Veteran's own statements in support of his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Although the Veteran's is competent to report in-service noise exposure, and the Board finds that his statements are credible, the determinative issue in this case is that the Veteran does not have a current right ear hearing loss disability for VA purposes.  The Veteran contends that hearing loss in the right ear is greater than hearing loss in his left ear; however, this contention is not supported by objective medical evidence of record.  The Board finds that the Veteran as a lay person is not capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, he cannot provide a competent opinion regarding diagnosis.  Absent competent medical evidence of current right ear hearing loss, the Board finds that service connection is not warranted. 

The preponderance of the evidence is against finding that the Veteran has right ear hearing loss etiologically related to active service.  The appeal is accordingly denied.  As the preponderance of the evidence is against the veteran's claim, service connection is not warranted. In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


